*225On Application for Rehearing.
Whitfield, J.
The writ of error herein was taken to a final order made by the Circuit Judge denying a writ of error coram nobis in a criminal case wherein the defendant was sentenced to be hung. An affirmance was ordered on writ of error taken from this Court, and a petition for rehearing was denied. Another petition for rehearing has been presented during the same term; and, in view of the death sentence, or the magnitude of the principles involved and of the somewhat undefined scope of the seldom used and little known common • law writ of error coram nobis, the Court has again considered the transcript of the record brought here on the writ of error taken to this Court to ascertain if anything contained in such transcript has been overlooked or not fully appreciated that would make the use of a writ of error coram nobis proper. Only the transcript of the record of the proceedings before the Circuit Judge in the application for the writ of error coram nobis may be considered by this Court.
It appears that the plaintiff in error was indicted in the Circuit Court for rape, and on arraignment pleaded not guilty. Afterwards he was re-arraigned and pleaded guilty. Before accepting the plea of guilty, the following proceedings were had in the court:
“Mr. DeCottes, the State Attorney (addressing the Court) : It has been intimated to the State Attorney that possibly this defendant might desire to change his plea. He has heretofore been arraigned, and he pleaded not guilty, and the State is now ready for trial.
“The Court (addressing Mr. Green, of counsel for the defendant) : Do you wish the defendant- to be re-arraigned ?
“Mr. Green: Yes, sir.
*226“Mr. DeCottes: In view of tbe fact that the defendant has been heretofore arraigned and pleaded not guilty, and, as I understand through counsel, desires to change his plea to that of guilty, I would request that the Court fully advise the defendant of the consequences of the plea of guilty to a crime of this nature — prior to the acceptance of the changed plea, if it is desired to change it from not guilty to guilty.
“The Court (to the defendant) : Do you wish to withdraw your plea of not-guilty, heretofore entered?
“The Defendant: Yes, sir.
“The Court: Do you understand what it means, if you are re-arraigned and you plead, guilty — do you?
“The'Defendant: Yes, sir.
“Q. Do you understand the consequences of it? A. Yes, sir.
“The Court: All right.
“The Court: Q. Has any inducement been held out to you to get you to enter a plea of guilty? A. No, sir.
“Q. Has any person or persons requested you to do so, on the ground that it would be better for you, or anything of that kind?
“A. No, sir.
“Q. Has it been represented to you that if a plea of guilty were entered, it would be lighter on you? A. No, sir.
“Q. Do you understand that if you plead guilty, the punishment is death? A. Yes, sir.
“Q. You’do? A. Yes, sir.
“Q. Have you consulted with your counsel? A. Yes, sir.
“Q. The attorneys that the Court appointed to represent you? A. Yes, sir.
*227“Q. You have consulted them thoroughly and fully as to the consequences of your act, and they have advised you — and, after that consultation, do you know what it means, and do you now wish to be re-arraigned and enter your plea of guilty? A. Yes, sir.
“The Court: Let the defendant then be re-arraigned.
“By Mr. DeCottes: Q. Do you answer to the name of Aubrey Lee Nickels — that is your name? A. Yes, sir.
“Mr. DeCottes: Listen to the reading of this indictment.
(Indictment read.)
“Mr. DeCottes: Q. You, Aubrey Lee Nickels, having withdrawn your plea of not guilty to this indictment, and having had the indictment again read to you, how do you now plead — guilty or not guilty? A. Guilty.
“Q. You plead guilty to the indictment, as I have just read it to you? A. Yes, sir.”
No question was presented as to whether the plea of guilty was tendered because of fear or duress. Under the statute the penalty for rape is ‘ ‘ death or imprisonment in the State prison for life.” See. 5051, Revised General Statutes, 1920. The Court took testimony as to the circumstances of the alleged crime, and imposed the death sentence. Later, an application for a writ of error coram nobis was made in which the defendant by affidavit deposed that he “entered his plea of guilty because he was afraid of being killed,” supporting facts being set out in the affidavit of the defendant.
The functions of a writ of error coram nobis are limited to an error of fact for which the statute provides no* other remedy, which fact did not appear of record or was unknown to the Court when judgment was pronounced, and which, if known, would have prevented the judgment, and which was unknown and could not have been known to the *228party by the exercise of reasonable diligence in time to have been otherwise presented to the Court, unless he was prevented from so presenting them by duress, fear, or other sufficient cause. Alexander v. State, 20 Wyo. 241, 123 Pac. Rep. 68, Ann. Cas. 1915A, p. 1282.
The writ cannot reach error in matters of law. A plea in abatement setting up the death of one of the parties, or that he is a slave or a lunatic, if overruled, estops the party who presented it, from again urging those matters in the same court; for in this ease it is evident that the Court misapprehended the law but understood the facts. If, however, the proceedings are based upon facts presumed by the Court to exist, as when one of the parties is insane, or is an infant or a feme covert, or has died before the verdict, and the Court, supposing such party to be alive, and competent 'to appear as a litigant, renders judgment, it may be set aside by a writ of coram nobis. But this writ does not lie to correct any error in the judgment of the Court, nor to contradict or put in issue any fact directly passed upon and affirmed by the judgment itself. If this could be, there would be no end ■ of litigation. Accordingly, where the judgment states that defendant appeared and confessed, he was not allowed to controvert that statement, after the lapse of the term, for the purpose of vacating the judgment.
The writ of error coram nobis is not intended to authorize any court to revise and review its opinions; but only to enable it to recall some adjudication made while some fact existed which, if before the court, would have prevented the rendition of the judgment, and which, without any fault or negligence, of the party, was not presented to the court. 1 Freeman on Judgments, Sec. 94; 23 Cyc. 884.
"Where the accused in a criminal prosecution is forced, *229through well-grounded fear of mob violence, to plead guilty to the criminal charge, he has a right to relief from such sentence and plea by an action or proceeding in the same court in the nature of a writ of error coram nobis. State v. Calhoun, 50 Kan. 523, 32 Pac. Rep. 38, 18 L. R. A. 838.
A writ coram nobis will lie when it is necessary for the accused to bring some new fact before the court which cannot be presented in any of the methods provided by statute, but it will not lie in cases covered by statutory provisions. A plea of guilty, forced from an accused by a well-grounded fear of mob violence, will not sustain a judgment of conviction when properly attacked. A sentence pronounced on a plea of guilty, forced from an accused by a well-grounded apprehension of mob violence, may be set aside in a proceeding in the nature of a writ coram nobis. A defendant who enters a plea of guilty upon a necessity produced by well-grounded fear and imminent danger of mob violence, may avoid the plea by a proceeding in the nature of a writ coram nobis. Sanders v. State, 85 Ind. 318; Trattner v. State, 185 Ind. 188, 113 N. E. Rep. 243. The writ may issue after the trial term has expired. Adler v. State, 35 Ark. 517, 16 C. J. 1327.
For other principles affecting the use of the common law writ of error coram nobis, see Fugate v. State, 85 Miss. 94, 37 South. Rep. 554, 3 Ann. Cas. 326; Wheeler v. State, 158 Ind. 687, 63 N. E. Rep. 975; Holt v. State, 78 Miss. 631, 29 South Rep. 527; Dobbs v. State, 63 Kan. 321, 65 Pac. Rep. 658; Hamlin v. State, 67 Kan. 724, 74 Pac. Rep. 242; Collins v. State, 66 Kan. 201, 71 Pac. Rep. 251, 97 Am. St. Rep. 361; Collins v. Mitchell, 5 Fla. 364; Hawie v. State, 121 Miss. 197, 83 South. Rep. 158, 10 A. L. R. 205; 2 R. C. L. 307; 3 C. J. 201, note b; 16 C. J. 1326; Bigham v. Brewer, 4 Sneed (Tenn.) 432; Cross v. *230Gould, 131 Mo. App. 585, 110 S. W. Rep. 672; Fellows v. Griffin, 17 Miss. 362; State v. Asbell, 62 Kan. 209, 61 Pac. Rep. 690; Howard v. State, 58 Ark. 229, 24 S. W. Rep. 8; State v. Armstrong, 41 Wash. 601, 84 Pac. Rep. 584; Wilson v. State, 46 Wash. 416, 90 Pac. Rep. 257; Bennett v. State, 106 Miss. 103, 63 South. Rep. 339; Ex Parte Gray, 77 Mo. 160; Linton v. State, 72 Ark. 532, 81 S. W. Rep. 608.
A plea of guilty should be entirely voluntary by one competent to know its consequences, and should not be induced by fear, misapprehension, persuasion, promises, inadvertence ,or ignorance. Pope v. State, 56 Fla. 81, 47 South. Rep. 487.
The plea of guilty to a serious criminal charge should be freely and voluntarily made and entered by the accused, without a semblance of coercion, and without fear or duress of any kind. Clay v. State, 82 Fla. 83, 89 South. Rep. 353.
A plea of guilty should be entirely voluntary, by one competent to know the consequences, and should not be induced by fear, misapprehension, persuasion, promises, inadvertence, or ignorance. Accordingly, it will not bind the defendant where it is entered through intimidation, however slight; and a judgment is not properly entered on it where the court does not satisfy itself of the voluntary character of the plea. It has sometimes been held that it must be made a matter of record that the plea was voluntary and uninfluenced by fear. 8 R. C. L. 115; Note 34 L. R. A. (N. S.) 259.
The greater portion off-the record and most of the contentions made relate to matters not proper to be considered on a writ of error cordon nobis; but there are in the tran script 'of the record statements contained in affidavits made by others than the defendant and substantial evidences of *231other circumstances that may fairly tend to corroborate the affidavit of the defendant, that he pleaded guilty “because he was afraid of being killed,” which corroborating statements and circumstances were not particularly referred to by counsel, and which, perhaps, were not fully weighed and considered by the court; and, as a proper function of a writ of error coram nobis is to give appropriate relief when a plea of guilty has been tendered under a well grounded fear of bodily harm, the court has concluded that under the extraordinary circumstances of this ease, a rehearing should be granted to again consider the question whether the transcript of the record brought here on writ of error duly shows that the plaintiff in error pleaded guilty under such fear or duress as to render the plea a nullity, and the subsequent proceedings on the indictment invalid. '
The question of the guilt or innocence of the plaintiff in error of the charge contained in the indictment, cannot be considered on this writ of error taken to the final order of the Circuit' Judge denying a writ of error coram nobis to the plaintiff in error.
It is considered, ordered and adjudged that the mandate in this cause be recalled from the trial court; that the cause be re-instated on the docket of this court, and that a rehearing be granted upon the question stated. It is so ordered.
Taylor, C. J., and Ellis, Browne, West and Terrell, J. J., concur.